DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US Patent Application Publication 2016/0199657), hereinafter Jiang, in view of Mashiach et al. (US Patent Application Publication 2014/0031892), hereinafter Mashiach.
Regarding claims 1 and 22, Jiang discloses a neurostimulation system for delivering one or more electrical pulses to a target region within a patient's body (Jiang, ¶[0078], neurostimulation system 100 having IPG 10), the system comprising: an implantable neurostimulator for delivering the one or more electrical pulses (Jiang, IPG 10; ¶[0078]), the implantable neurostimulator comprising: a hermetic housing comprising a biocompatible material (Jiang, ¶[0084], hermetic ceramic housing); an energy storage feature configured to power the implantable neurostimulator (Jiang, ¶[0081], batteries); a receiving coil assembly comprising an elongate wire winding 
Regarding claim 8, Jiang teaches that the charging device comprises charging circuitry for controlling powering of the sending coil assembly to generate a magnetic field to transfer power to the implantable neurostimulator (Jiang, ¶[0083], ¶[0086]).

Claims 2-3, 9-11, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Mashiach, further in view of Ahn et al. (US Patent Application Publication 2005/0288743), hereinafter Ahn.
Regarding claim 2, Jiang further discloses that the elongate wire winding extends parallel to a central axis of the first ferritic core (Jiang, Fig 5B; ¶[0086], the ferrite core is part of the charging coil assembly 15). The modified Jiang invention does not teach the relationship between the winding axis of the planar wire winding and the core axis of the second ferritic core. Ahn teaches an implantable neurostimulation system with wireless power transmitted by a first and a second antenna, wherein a winding axis of the planar wire winding is parallel to a core axis of the second ferritic core (Ahn, Figs 1-2, ¶[0031], charging coils 15 are wound onto a bobbin 17 for stability and ease of assembly, and the bobbin 17 is inserted into a toroid ferrite core 18 that is formed with a circular recess for receiving the bobbin 17). It would have been obvious to one having ordinary skill in the art to modify the modified Jiang invention with Ahn’s teachings, because the modified Jiang invention does not describe in detail the arrangement of the ferrite core with the second antenna.
Regarding claim 3, the modified Jiang invention teaches Ahn that the wire winding and the second ferritic core are coaxial (Anh, Figs. 1-2; ¶[0030] charging coils 15). It would have been obvious to one having ordinary skill in the art to locate the 
Regarding claim 23, Jiang does not teach the placement of the planar wire winding on the surface of the ferritic core. Ahn teaches that a wire winding is centered on the surface of the second ferritic core (Ahn, Figs 1-2 for illustration of wire winding mounted to inside surface of ferrite core 18; ¶[0030], ¶[0031]). It would have been obvious to one having ordinary skill in the art to center the planar wire winding on the surface of the ferritic core in order to reduce heating during use of the antenna.
Regarding claims 9 and 25, in the modified Jiang invention, Jiang teaches that the charging device comprises charging circuitry for controlling powering of the sending coil assembly to generate a magnetic field to transfer power to the implantable neurostimulator (Jiang, ¶[0083], ¶[0086]). Jiang does not teach placement of a second ferritic core. Anh teaches that the ferritic core is positioned between the charging circuitry and the wire winding (Anh, Fig. 2). It would have been obvious to one having ordinary skill in the art to position the ferritic core between the charging circuitry and the planar wire winding in order to decrease interference.
Regarding claims 10-11 and 26, the modified Jiang invention, via Ahn’s teaching, discloses that the ferritic core is configured to isolate the charging circuitry from the magnetic field (Ahn, ¶[0031], The ferrite core 18 provides EMI shielding capabilities against outside interference, and charging coils 15 are enclosed inside the ferrite core 18 by an isolation composite cover 14). It would have been obvious to one having ordinary skill in the art to isolate the charging circuitry from the magnetic field using the .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Mashiach.
Regarding claim 14, Ahn teaches a method of charging an implantable neurostimulator with a charging device (Ahn, ¶[0030], charging coils 15 on one side, and circuit components 23 on the other side that are connectable by power cable 22 to a controller (not shown) for controlled application of recharging power), the method comprising: positioning a charging device adjacent to an implantable neurostimulator (Ahn, Fig. 7; ¶[0039] "FIGS. 7 and 8 (A&B) illustrate the operation of the contactless power transfer system), the implantable neurostimulator comprising a receiving coil assembly (Ahn, ¶[0033], ¶[0040], Fig. 7); and generating a magnetic field via powering of a sending coil assembly of the charging device (Ahn, ¶[0033]), the sending coil assembly comprising a wire winding coupled to a surface of a second ferritic core, wherein the second ferritic core is monolithic (Ahn, ¶[0031], sending coils 15 form planar winding couple to monolithic or rigid core 18"). Ahn does not expressly teach that the sending coil may be planar. Mashiach teaches that a sending coil for powering an implantable neurostimulator may use a planar sending coil that is attached to a ferritic core (Mashiach, ¶[0050], coil may include a ferrite core, and the primary antenna may have many different structures, ¶[0068], including planar embodiments depicted in Figs. 11a and 11b). It would have been obvious to one having ordinary skill in the art to modify Ahn’s invention with Mashiach’s teachings because Mashiach teaches that the 
Regarding claim 15, the modified Ahn invention teaches that the second ferritic core is positioned between the planar wire winding and the charging circuitry (Ahn, Fig. 1, ¶[0030], FIG. 5, secondary coils 36 of the medical device that is implanted inside the human body, ¶[0031]).
Regarding claim 16, the modified Ahn invention teaches that the planar wire winding is centered on the surface of the second ferritic core (Ahn, Figs 1-2 for illustration of planar wire winding mounted to inside surface of ferrite core 18; ¶[0030], ¶[0031]).

Claims 4-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Mashiach, further in view of Schommer et al. (US Patent Application Publication 2005/0075700), hereinafter Schommer.
Regarding claims 4 and 17, the modified Ahn invention does not disclose that the planar wire winding is off-center on the surface of the second ferritic core. Schommer in 
Regarding claim 5, the modified Jiang invention in view of Ahn discloses the wire winding comprising a winding axis extending along a centerline of the wire winding, and the second ferritic core comprises a core axis along a centerline of the second ferritic core and perpendicular to the surface of the second ferritic core (Anh, Figs 1-2, ¶[0030]). It would have been obvious to one having ordinary skill in the art to incorporate these same teachings in the embodiment as taught by Mashiach with a planar antenna, because Mashiach does not otherwise teach the details of the ferritic core as it relates to the planar wire winding.
Regarding claim 6, the modified Jiang invention does not disclose wherein the winding axis of the planar wire winding is laterally offset with respect to the core axis of the second ferritic core. Schommer in the related art of implantable medical system discloses wherein the winding axis of the planar wire winding is laterally offset with respect to the core axis of the second ferritic core (Schommer, ¶[0072], Figs. 10 and 11, 
Regarding claim 7, Jiang does not clearly teach the placement of the winding axis of a planar antenna and the core axis. Anh teaches that in an implantable system for wirelessly transmitting power, the winding axis and the core axis are parallel (Anh, Figs. 1-2 ¶[0030]). It would have been obvious to one having ordinary skill in the art, in an embodiment as taught by Mashiach with a planar antenna, to make the winding axis and the core axis of a planar antenna parallel, in order to protect electronics against inference.

Claims 12-13, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Mashiach, further in view of Schommer.
Regarding claims 12 and 27, Jiang and Mashiach do not explicitly teach the nature of the ferritic core in the embodiment with a planar antenna. Schommer teaches that a ferrite disk may be used for a magnetic core (Schommer, ¶[0033]). It would have been obvious to one having ordinary skill in the art to use a disk for the second ferritic 
Regarding claim 24, the modified Jiang invention does not disclose that the planar wire winding is off-center on the surface of the second ferritic core. Schommer in the related art of implantable medical system discloses an embodiment wherein a planar wire winding is off-center on the surface of the second ferritic core (Schommer, ¶[0072], Figs. 10 and 11, magnetic core 58 used with primary coil 54; Fig. 12, lower portion 122 of magnetic core 58 can be rotated to a plurality of positions within primary coil 58 by rotating core cup assembly 92, including locking in four different positions by detents 96 and detent spring 98, Fig. 6). It would have been obvious to one having ordinary skill in the art to make it possible to place the planar wire winding off-center on the surface of the ferritic core in order to be able to adjust and maximize power transfer between the external antenna and implantable medical device via fine adjustment (Schommer, ¶[0072-0073]).
Regarding claims 13 and 28, Jiang teaches that the first ferritic core comprises a rod (Jiang, Fig. 5B, ferrite coil in charging assembly 15 is a rod).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, in view of Mashiach, further in view of Jiang.
Regarding claim 18, Ahn teaches a receiving coil assembly, but Ahn does not clearly show the assembly as it relates to a ferritic core. Jiang teaches an implantable neurostimulator that wirelessly transfers power between two antennas, comprising an elongate wire winding wound around a first ferritic core (Jiang, Fig. 5B, elongate wire 
Regarding claim 19, Ahn teaches an implantable neurostimulation system with wireless power transmitted by a first and a second antenna, wherein a winding axis of the planar wire winding is parallel to a core axis of the second ferritic core (Ahn, Figs 1-2, ¶[0031], charging coils 15 are wound onto a bobbin 17 for stability and ease of assembly, and the bobbin 17 is inserted into a toroid ferrite core 18 that is formed with a circular recess for receiving the bobbin 17). It would have been obvious to one having ordinary skill in the art to modify the modified Jiang invention with Ahn’s teachings, because the modified Jiang invention does not describe in detail the arrangement of the ferrite core with the second antenna.
Regarding claims 20 and 21, Ahn teaches that the charging device is positioned adjacent to the implantable neurostimulator (Ahn, Fig. 7), but Ahn does not teach that the central axis of the first ferritic core is non-parallel to the winding axis of the planar wire winding. Jiang teaches that the charging device is positioned adjacent to the neurostimulator (Jiang, Fig. 9F, external charger 50 with implantable stimulator 10), and in the modified Ahn invention, the first ferritic core (Jiang, ferritic core in coil 15, seen in Fig. 5B in implantable stimulator 10) is perpendicular to the winding axis of the planar wire winding (Jiang, the planar coil is in stimulator 50, such that the planar antenna’s central axis is perpendicular to the skin surface, and implantable stimulator 10’s ferritic core is parallel to the skin’s surface). It would have been obvious to one having ordinary skill in the art to position the charging device such that the central axis of the first ferritic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Erin M Piateski/Primary Examiner, Art Unit 3792